Citation Nr: 0815524	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2  Entitlement to service connection for right ankle 
disability.  

3.  Entitlement to service connection for left ankle 
disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for gastric disability.  

7.  Entitlement to service connection for psychiatric 
disability.  

8.  Entitlement to service connection for fatigue, claimed as 
chronic fatigue 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran and his wife testified at a 
Board hearing held at the RO in March 2008.  In April 2008, 
the Board granted a motion to advance the veteran's appeal on 
the Board's docket.  

The issues of entitlement to service connection for gastric 
disability, psychiatric disability, and fatigue, claimed as 
chronic fatigue are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran was a participant in Project SHAD/112 tests 
that took place at Dugway Proving Ground during September and 
October 1973.  

2.  There is no competent evidence that relates any current 
low back disability to service or any incident of service, 
including the veteran's participation in Project SHAD/112 
tests in service.  

3.  There is competent evidence that relates the veteran's 
current right ankle strain and left ankle strain to service.  

4.  There is no competent evidence that relates hypertension, 
first diagnosed many years after service, to service or any 
incident of service, including the veteran's participation in 
Project SHAD/112 tests in service.  

5.  There is competent evidence that relates the veteran's 
tension/migraine headaches to the stress of thinking about 
exposure to biological agents or chemicals during his 
participation in Project SHAD/112 tests in service.  


CONCLUSIONS OF LAW

1.  Service connection for low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  Service connection for right ankle strain is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

3.  Service connection for left ankle strain is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

4.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  

5.  Service connection for mixed tension/migraine headaches 
is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1).  

A review of the claims folder reveals there has been 
essential compliance with the mandates of the VCAA.  In an 
October 2004 letter, the RO told the veteran of the evidence 
that was needed to establish service connection.  The RO 
emphasized to the veteran that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  In a 
letter dated in March 2006, the RO notified the veteran of 
the type of evidence necessary to establish a disability 
rating as well as the type of evidence necessary to establish 
an effective date for the disabilities on appeal.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice regarding the service connection 
claims was given to the veteran in March 2006, and the RO 
thereafter readjudicated the merits of the veteran's service 
connection claims and issued a statement of the case (SOC) in 
November 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claims.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

A review of the record shows the veteran has not claimed that 
VA has failed to comply with notice requirements of the VCAA 
and the Board finds that the provisions of the VCAA have been 
fully satisfied.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.  
In this case, the veteran's service medical records and all 
identified and authorized post service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran was accorded examinations by 
VA pertinent to each of his service connection claims.  

Pertinent Laws and Regulations

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
noted in service is not, in fact, shown to be chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that although the veteran served 
during a period of war, he does not allege that any of the 
current disabilities at issue began in combat, and therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy is not for 
application.  

When a veteran served ninety (90) days or more during a 
period of war or after December 31, 1946, and hypertension 
manifests to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
process shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during a 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); see Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (law requires only that the Board discuss its reasons 
for rejecting evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between current disabilities and the 
veteran's active service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 493, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).   

In August 2005, the Veterans Benefits Administration (VBA) 
reported that in response to a request for information 
concerning the veteran, the Department of Defense (DoD) SHAD 
Project Manager had reviewed the documentation concerning the 
veteran's service.  The DoD SHAD Project Manager reported 
that documentation submitted by the veteran shows he was 
attending training in Salt Lake City during September and 
October 1973 and was assigned Camp Pendleton while he 
attended this training.  The DoD SHAD Project Manager 
reported that DTC Test 74-10 occurred at Dugway Proving 
Ground during September and October 1973 and that discussion 
with the DTC 74-10 Test Director indicated that the Marines 
involved in the test came from Camp Pendleton.  The DTC 74-10 
Test Director also felt it was possible that some of the 
Marines who participated could have come from Salt Lake City.  
In his message, the DoD SHAD Project Manager said that while 
the links were tenuous, the veteran should be given the 
benefit of the doubt and stated that the veteran was a SHAD 
veteran (DTC Test 74-10).  

Low back

At his March 2008 hearing the veteran testified that he 
injured his back playing football and although he did not get 
treatment for it, he thought he got treatment for his back 
during the first year after service.  The veteran's service 
medical records include no mention of a back injury or 
treatment for the veteran's back, and post-service medical 
records, with the earliest dated in 1975, show no back 
complaints until 1986.  In this regard, Brenham Clinic 
records show that in August 1986, the veteran reported he 
hurt his back on something when he was trying to arrest a 
man.  He complained of pain in the left lower back area.  On 
examination, there was tenderness in the lumbar area; 
bilateral straight leg raising was negative.  The impression 
was musculoligamentous back strain.  At an April 1990 pre-
employment physical examination, the physician stated the 
veteran had had no back symptoms for the last 5 years.  

Later private records show low back complaints and treatment 
for a pulled muscle in the lumbar spine area in August 1991.  
The veteran also had a lifting injury in May 1992 and re-
injury in June 1992, with the assessment of lumbar strain.  
In April 1993, the veteran reported severe pain in his left 
hip after he stooped to polish his boots, and the assessment 
was sciatica.  There were subsequent injuries in 
November 1994 and July 1995; the assessments at those times 
were lumbar strain.  Private records show that in 
February 1996 the veteran complained of back pain and 
reported he had slipped and fallen on the floor; straight leg 
raining was positive, and the assessment was lumbar strain.  
In late March 1996, the veteran was seen with the complaint 
of back problems.  He reported sciatica since he had 
participated in a rodeo the previous Sunday.  The assessment 
was lumbar strain.  The remaining private medical records 
show the veteran was seen with complaints of continuing back 
problems in July and August 1999.  

At a VA examination in June 2005, the veteran reported he had 
the onset of low back pain in 1985 as a police officer which 
involved wrestling while arresting a man.  The veteran 
complained of a chronic low backache with flare-up after 
strenuous low back activities.  The diagnosis after 
examination was lumbosacral strain, normal exam.  The 
physician said the veteran's spine condition is not secondary 
to exposure to biological agents or chemicals but is post 
injury.  

In this case, the veteran has a diagnosis of lumbar strain, 
which meets the requirement for a current disability.  Even 
if the veteran's testimony of having injured his back playing 
football in service is accepted as credible, there is no 
competent evidence that relates his current back disability 
to any injury or incident of service.  In this regard the 
physician who conducted the June 2005 VA examination said the 
veteran's lumbar strain is not due to biological or chemical 
agents but is post injury.  In his report, he referred only 
to the injury the veteran received working as a police 
officer in the 1980s, and this indeed is the earliest back 
injury documented in the record.  This weighs heavily against 
the claim.  

The Board is left with the veteran's contention that his 
lumbar strain is related to service.  The record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  As noted earlier, it is 
now well established that a lay person such as the veteran is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders, and his opinion that his 
lumbar strain is related to any injury in service or exposure 
to nerve gas in service is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's lumbar strain is 
related to service or any incident of service.  The 
preponderance of the evidence is clearly against the claim, 
and the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 



Ankles

The veteran's service medical records do not include any 
entry concerning the veteran's ankles, but at his March 2008 
hearing he indicated that he had injured them playing 
football in service.  He said he did not seek treatment for 
anything except his flat feet, and his service medical 
records do confirm that the veteran was noted to have had 
midtarsal strain due to football practice.  Post-service 
medical records document a twisting injury to the veteran's 
right ankle in May 2000 when he fell from a motor cycle.  
Those records also show a left ankle sprain in July 2002 
followed by a twisting injury to the left ankle in 
September 2002 and treatment for left ankle tendonitis over 
several months.  

At a VA orthopedic examination in June 2005, the physician 
noted the veteran gave a history of bull riding from age 18 
through his mid 30's, breaking and straining the ankles, 
participating in military training and duties, and having 
been thrown several times when he was a police officer.  The 
veteran complained that his ankles ached and this was brought 
about by a lot of stair flights, standing for a long time, or 
walking all day.  He said his ankles were okay between flare-
ups.  After clinical examination, the diagnosis was "ankles 
strain, normal exam."  The physician said the bilateral 
ankle strain was not secondary to exposure to biological 
agents or chemicals but to multiple injuries as a bull rider, 
microinjuries in the military and while as a police officer.  

In this case, the Board accepts as credible the veteran's 
testimony that he had hurt his ankles playing football in 
service, and the diagnosis of bilateral ankle strain at the 
June 2005 examination provides medical evidence of current 
disability.  The Board recognizes that the physician ascribed 
the bilateral ankle strain to multiple causes.  He did, 
however, clearly find that microinjuries in service 
contributed to the veteran's current bilateral ankle 
disability, thereby supplying the medical nexus required to 
grant the claim.  There is no medical evidence to the 
contrary, and the Board therefore concludes that service 
connection may be granted for right ankle strain and left 
ankle strain.   



Hypertension

The veteran's service medical records include no complaint, 
finding, or diagnosis related to hypertension.  At his 
service separation examination in February 1974, the 
veteran's blood pressure was 120/80.  The earliest available 
post-service medical records are dated in January 1975 and 
April 1975, but they include no blood pressure readings.  The 
next entry is dated in March 1976 and shows that at that time 
the veteran's blood pressure was 120/80.  The earliest 
diagnosis of hypertension was reported in November 1991, and 
medication was prescribed by the veteran's private physician.  
Later records show that the veteran was treated for 
hypertension intermittently, depending on whether he took his 
medication.  

The veteran underwent a VA examination in June 2005, and at 
that time he reported that he had been diagnosed as having 
hypertension in 1988 and that medications were started then.  
After examination, the diagnosis was hypertension, 
uncontrolled.  The physician stated that the veteran's 
hypertension is not secondary to chemicals or biological 
agents, and said the veteran has underlying severe 
hypercholesterolemia, anxiety, stress.  

Review of the record shows there is no evidence of the 
presence of hypertension in service or for many years after 
service.  The veteran has contended that his hypertension is 
due to exposure to nerve gas in service, and although it has 
been established that he participated in SHAD/112 tests in 
1973, there is no competent evidence that his hypertension is 
related to that.  The Board again must point out that as a 
lay person, the veteran is not qualified to provide opinions 
as to diagnoses or etiology of medical conditions.   The only 
competent evidence in this regard is the June 2005 VA medical 
opinion, which is squarely against the claim.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, and the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The claim must be denied.  

Headaches

A the March 2008 hearing, the veteran testified that while he 
was in the SHAD/112 tests at Dugway Proving Ground in 
September and October 1973, on one day of tests there was a 
leak in his gas mask and he felt his head start tingling 
"really bad" and via his lance corporal communicated that 
he needed help.  He said a scientist and a colonel came to 
the scene and he was given a shot, and although he was pale 
and clammy, they told him he would be all right.  He 
testified that in another test, he and others were wearing 
white clothing head to toe and went through and area where 
they were sprayed with chemicals.  The veteran said his mask 
did not work on that test and he ingested some of the 
chemicals.  He also testified that he and others were told 
they were not allowed to talk about the tests with anyone.  
The veteran has said he started having headaches and other 
problems after his discharge from service in February 1974.  

Private medical records show the veteran was treated for 
headaches and dizziness in July 1979, for headaches in 
August 1981, and for what was diagnosed as a migraine 
headache in October 1987, and headaches on multiple occasions 
in the 1990s.  For example, records from Brenham Clinic show 
that when the veteran was seen in September 1994, he said his 
morning had started with a bad headache with pain behind the 
left eye.  He said light made his head hurt and noise 
bothered him.  The veteran stated that in the Marines he had 
to inject Atropine into his leg when he was exposed to gas 
when they were testing nerve gas for biological warfare in 
1973.  After examination, the impression was headache.  The 
veteran refused Imitrex.  Later records from another 
physician show the veteran was treated for migraine headaches 
during the late 1990s.  

At a VA neurology examination in June 2005, the veteran 
described headaches that begin around either eye and spread 
to the rest of the head.  He said he might vomit and that he 
experienced photophobia.  He described the frequency and 
severity of the headaches, and it was noted that headaches 
were triggered by stress.  After examination, the diagnosis 
was mixed tension/migraine headaches.  The physician said the 
veteran's headaches are not secondary to exposure to 
biological agents or chemicals but as likely as not are 
related to the stress of thinking exposure to the above 
agents might be causing problems on him and on his children.  

The record shows that the veteran has current disability in 
that he has a diagnosis of mixed tension/migraine headaches, 
and it has been confirmed by DoD that the veteran was a 
participant in SHAD/112 tests at Dugway Proving Ground in 
1973.  The opinion of the VA physician who conducted the 
June 2005 neurology examination serves as competent evidence 
that relates the veteran's tension/migraine headaches to the 
stress of thinking about exposure to biological agents or 
chemicals during his participation in the 1973 tests.  As all 
the elements required for the grant of service connection are 
present, the claim may be allowed.  


ORDER

Service connection for low back disability is denied.  

Service connection for right ankle strain is granted.  

Service connection for left ankle strain is granted.  

Service connection for hypertension is denied.  

Service connection for mixed tension/migraine headaches is 
granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for gastric disability, psychiatric disability, 
and fatigue, claimed as chronic fatigue.  

At a VA examination in June 2005, the physician diagnosed the 
veteran as having gastroesophageal reflux disease (GERD), 
quiescent for the past year, and he provided no opinion as 
its etiology.  The RO denied the claim on the basis that the 
evidence did not show a chronic disability related to 
service.  The Board notes, however, that in a letter dated in 
July 2005, a private physician, W.H., M.D. said the veteran 
was unable to work secondary to multiple disabilities 
including chronic active gastritis.  Although the claims file 
includes some office records from Dr. W.H., the only time 
gastric complaints were mentioned was April 2002 when the 
veteran was seen with complaints of vomiting interment Ly 
over a period of seven days.  Dr. W. E. should be requested 
to provide any additional clinical records that he may have 
that support his statement that the veteran has chronic 
gastritis.  In addition, it is the judgment of the Board that 
the veteran should be provided an additional VA examination 
and an opinion should be obtained as to whether any gastric 
disability that has been present during the appeal period is 
related to service or any incident of service, including the 
veteran's participation in SHAD/112 tests in September and 
October 1973.  

As to service connection for psychiatric disability and 
fatigue, claimed as chronic fatigue, the Board notes that the 
earliest post-service medical record is dated in January 1975 
from Brenham Clinic and shows the physician said he discussed 
some psychiatric problems and referred the veteran for an 
appointment at a counseling clinic.  In April 1975, the 
veteran was observed as depressed.  The veteran said he felt 
like crying.  He said when he was in the Marines he was 
really somebody, but now his boss called him dumb, and he 
felt that he was.  The physician prescribed Mellaril.  Later 
private records show the veteran was seen on multiple 
occasions with complaints of feeling depressed, anxious, and 
having low energy levels.  In his letter dated in July 2005, 
Dr. W.H. stated the veteran was unable to work secondary to 
multiple disabilities including major depressive disorder and 
generalized anxiety disorder.  

At a VA psychiatric examination in June 2005 the veteran 
stated that while he was in service he was subjected to some 
tests with chemical agents and that since then he had 
suffered from a variety of physical symptoms including 
migraine headaches, fatigue, and nausea.  He said he had had 
numerous jobs because he frequently was too ill to report for 
work.  He said it was migraine headaches, fatigue, or nausea.  
In the report, the examiner said the claims file was not 
available for review.  The veteran stated he had never been 
treated for a psychiatric disorder; he did say he had been 
prescribed trazodone and Ambien for difficulty sleeping.  

At the examination, the veteran said he had anxiety and 
depression, but he was unable to describe any specific 
symptoms of anxiety or depression.  The veteran tended to 
focus exclusively o somatic concerns, emphasizing repeatedly 
that his poor health had led to his having difficulty on 
numerous jobs.  The veteran stated that on all his jobs his 
performance was negatively affected by his sickness.  At the 
examination, the veteran reported no difficulty sleeping.  
The examiner said that what was most apparent during the 
interview was that the veteran was highly focused on somatic 
concerns.  He sated he was in "constant pain head to foot."  
He stated he has frequent nausea and migraine headaches.  The 
psychologist said that the veteran's psychometric testing 
results indicated he is an anxious person who is highly 
focused on somatic symptoms.  After examination, the Axis I 
diagnosis was undifferentiated somatoform disorder.  At a 
separate VA examination in June 2005 for evaluation of the 
fatigue service connection claim the physician reported the 
diagnosis was "fatigue, not chronic fatigue."  He said the 
veteran's fatigue was secondary to underlying conditions 
including anxiety and depression.  

In this regard, the Board notes that service connection is 
may be granted for a disability that is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Board will 
therefore request that consideration be given to this 
regulation in the readjudication of the veteran's claims.  

In view of the foregoing, it is the judgement of the Board 
that additional VA examinations with opinions would 
facilitate its decision regarding the claim for service 
connection for psychiatric disability and fatigue as well as 
the claim for service connection for gastric disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from June 2005 to the 
present.  

2.  With authorization from the 
veteran, contact Dr. W.H. who wrote 
concerning the veteran in a letter 
dated in July 2005.  Request that he 
provide all available treatment records 
that document chronic active gastritis, 
major depressive disorder, and 
generalized anxiety disorder to which 
he referred in his July 2005 letter.   

3.  Then, arrange for a VA examination 
to determine the nature and etiology of 
any current gastric disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the entire medical record, 
during and after service, the examiner 
should be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any gastric disability 
that has been present during the appeal 
period (that is, since the veteran 
filed his claim in September 2004) had 
its onset in service or is causally 
related to the veteran's confirmed 
participation in SHAD/112 tests (DTC 
Test 74-10) at Dugway Proving Ground in 
September and October 1973.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  In addition, arrange for a VA 
psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disability.  All indicated 
studies should be performed.  After 
examination of the veteran and review 
of the entire medical record, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that any current 
psychiatric disability had its onset in 
service or is causally related to any 
incident in service including the 
veteran's confirmed participation in 
SHAD/112 tests (DTC Test 74-10) at 
Dugway Proving Ground in September and 
October 1973.  

In addition, the examiner should be 
requested to state whether it is at 
least as likely as not (50 percent 
probability or higher) that fatigue is 
a symptom of any current psychiatric 
disability.  If not, the examiner 
should be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any chronic fatigue has 
been caused or chronically worsened by 
any current psychiatric disability.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for gastric 
disability, psychiatric disability, and 
fatigue, claimed as chronic fatigue, 
with consideration of the provisions of 
38 C.F.R. § 3.310 pertaining to 
secondary service connection, as 
appropriate.  If any claim remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


